      Case 3:20-cv-00110-DPM Document 12 Filed 05/29/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JEREMY MICHAEL JOHNSTON
ADC #655364                                                 PLAINTIFF

v.                     No: 3:20-cv-110-DPM

STEVE FRANKS, Sheriff, Greene
County; BRENT COX, Director, Greene
County Detention Center; and GREENE
COUNTY JAIL                                             DEFENDANTS

                             JUDGMENT
     Johnston's complaint is dismissed without prejudice.



                                       D .P. Marshall Jf
                                       United States District Judge
